t c memo united_states tax_court anthony m davich petitioner v commissioner of internal revenue respondent docket no 458-o2l filed date anthony m davich pro_se alan j tomsic and karen lynne baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 as supplemented filed pursuant to rule respondent contends that there is no unless otherwise indicated all section references are to continued - - dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for and should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 t continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment as supplemented background the record establishes and or the parties do not dispute the following a petitioner’s form_1040 for on or about date anthony m davich petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his occupation as entertainer petitioner entered zeros on all lines of the income portion of the form_1040 specifically including line for wages line for total income line sec_32 and sec_33 for adjusted_gross_income and line for taxable_income petitioner also entered zeros on line for tax and on line for total_tax petitioner then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from his wages petitioner attached to his form_1040 two forms w-2 wage and tax statement disclosing the payment of wages to him during the taxable_year in issue the first form_w-2 was from etn productions inc of las vegas nevada it disclosed the payment q4e- of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the second form_w-2 was from riviera operating corp of las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of no federal_income_tax petitioner also attached to his form_1040 a two-page typewritten statement that stated in part as follows it anthony m davich am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income see note i am also putting the irs on notice that my tax_return and claim or sic refund does not constitute a frivolous_return pursuant to code sec_6702 form walsh district_director in phoenix arizona issued a notice of in addition don’t notify me that the irs is changing my return since there is no statute that allows the irs to do that you might prepare a return pursuant to code sec_6020 where no return is filed but as in this case a return has been filed no statute authorizes irs personnel to change that return note the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b petitioner’s failure_to_file for petitioner failed to file a return or submit to respondent a for the taxable_year cc respondent’s deficiency_notice and petitioner’s response on date respondent acting through james j deficiency to petitioner for the taxable years and the notice federal income taxes an addition_to_tax and an accuracy-related_penalty as follows addition_to_tax accuracy-related_penalty respondent determined deficiencies in petitioner’s year deficiency sec_6651 sec_6662 a dollar_figure --- dollar_figure big_number dollar_figure ---- respondent gave petitioner credit for the amounts withheld from insofar as his ultimate tax_liability was concerned his wages however we note that the determination of a statutory deficiency does not take such withheld amounts into account see sec_6211 the deficiencies in income taxes were based on respondent’s determination that petitioner failed to report income determined as follows wages dollar_figure dollar_figure interest_income nonemployee compensation big_number by certified letter dated date petitioner wrote to respondent’s district_office in phoenix arizona acknowledging receipt of the notice_of_deficiency dated date but challenging respondent’s authority to send me the ‘notice’ in the first place petitioner sent copies of his letter by certified mail to lawrence h summers secretary_of_the_treasury and charles o rossotti commissioner of internal revenue petitioner knew that he had the right to contest respondent’s deficiency determinations by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date respondent assessed the in this regard petitioner’s letter dated date stated as follows according to your deficiency_notice dated date cover sheet attached there is an alleged deficiency with respect to my and income taxes of dollar_figure and dollar_figure respectively and if i wanted to contest this determination before making payment i must file a petition with the united_states tax_court - determined deficiencies addition_to_tax and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioner notices of balance due informing him that he had liabilities for and and requesting that he pay them petitioner failed to pay the amounts owing by certified letter dated date petitioner wrote to respondent’s service_center in ogden utah acknowledging receipt of the notices of balance due dated date in his letter petitioner stated in part as follows this is in reply to your unsigned letters of date attached in which you notified me that we changed your account s this letter is to put you on notice that there is no code section in the internal_revenue_code that authorizes the irs to change returns or accounts income_tax is based on self-assessment ---see treasury reg dollar_figure our income_tax system is voluntary and the internal_revenue_service must perforce rely on the self-assessment of the taxpayer xk k thus it is clear from all of the evidence above that only i can make a self-assessment concerning what my income_tax_liability might be for and since i concluded that my and income_tax_liability is zero for those years i did not self-assess myself with any income_tax_liability for those years therefore no income_tax_liability is shown on my or returns this being the case and in conformity with the meaning of a tc no income_tax_liability can be assessed from my or tc refers to transaction code in respondent’s computerized transcript of account tc represents the assessment of tax as reported by a taxpayer on the taxpayer’s return returns d respondent’s final notice and petitioner’s response on date respondent mailed to petitioner a final notice---notice of intent to levy and notice of your right to a hearing in respect of his outstanding tax_liabilities for and on or about date petitioner filed with respondent form request for a collection_due_process_hearing the request which was accompanied by a typewritten statement included inter alia a challenge to the existence of the underlying tax_liabilities for and as well as allegations that petitioner was never provided with a valid notice_of_deficiency or notice_and_demand for payment and that the appeals officer had failed to identify the statute that makes me ‘liable to pay’ the taxes at issue petitioner also requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the tax_liabilities in question e the appeals_office hearing by letter dated date appeals officer richard j sigler the appeals officer acknowledged receipt of petitioner’s request for an administrative hearing the appeals officer then went on to state in part as follows i have reviewed your administrative file and your reasons for disagreeing with the service_center director’s proposed enforcement action it is my determination that your reasons for disagreeing with the proposed enforcement action are frivolous the courts have consistently and repeatedly rejected the arguments you have expressed and in some cases they have imposed sanctions in pierson v commissioner t c the court issued fair warning of penalties under sec_6673 to all those taxpayers who in the future institute or maintain a lien or levy action primarily for delay or whose position in such a proceeding is frivolous or groundless in an opinion just issued by the court in regina davis t c memo the court imposed a dollar_figure penalty because the taxpayer was making frivolous arguments by letter dated date the appeals officer sent to petitioner copies of literal transcripts from respondent’s individual_master_file imf at the martinsburg west virginia computing center of petitioner’s accounts for the taxable years and on date petitioner attended an administrative hearing in las vegas nevada conducted by the appeals officer prior to the hearing the appeals officer reviewed transcripts pertaining to petitioner’s accounts for the taxable years and during the hearing petitioner requested that the appeals officer identify the statutory provisions establishing petitioner’s liability for federal_income_tax and provide a literal transcript is a transcript in plain english with a minimum amount of computerese -- - verification that all applicable laws and administrative procedures had been followed in the assessment and collection process petitioner was informed that the transcripts previously provided were sufficient to satisfy the verification requirement of sec_6330 petitioner also alleged that he never received the statutory notice_and_demand for payment in response to the appeals officer’s question whether petitioner wished to discuss collection alternative the following colloquy occurred appeals officer do you want to discuss collection alternatives petitioner yes i’11 pay the amount you want right now appeals officer okay by check are you going to pay me with a check petitioner yep you just cite for me the regulation and statute that requires me to pay it the outstanding liabilities petitioner let the record show i’m willing to pay the amount that’s at issue right now if mr sigler the appeals officer would just point out the statute and regulation that requires me to pay the tax at issue f respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax_liabilities for and in the notice the appeals_office concluded that respondent’s determination to proceed with collection by way of levy should be sustained g petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes making petitioner liable for federal_income_tax petitioner never received a valid notice_of_deficiency l e one signed by the secretary or someone with delegated authority from the secretary petitioner never received a notice_and_demand for payment and petitioner was denied the opportunity to challenge the existence or amount of his underlying tax_liability petitioner attached to his petition several documents including copies of the cover page of the notice_of_deficiency dated date the appeals officer’s date letter referencing the 115_tc_576 and davis v commissioner tcmemo_2001_87 cases the at the time that the petition was filed petitioner resided in las vegas nevada appeals officer’s date letter transmitting the literal transcripts for and and the transcripts themselves h respondent’s motion for summary judaqment on date respondent filed his motion for summary_judgment and to impose a penalty under sec_6673 respondent contends that petitioner is barred under sec_6330 b from challenging the existence or amount of his underlying tax_liability in this collection review proceeding because petitioner received a notice_of_deficiency for the taxes in question respondent also contends that the appeals officer’s review of computer transcripts for petitioner’s accounts for the taxable years and satisfied the verification requirement of sec_6330 finally respondent contends that petitioner’s behavior warrants the imposition of a penalty under sec_6673 by letter dated date respondent’s counsel provided petitioner with a form_4340 certificate of assessments payments and other specified matters pertaining to each of petitioner’s accounts for the taxable years and on date petitioner filed an objection to respondent’s motion alleging inter alia that the date notice_of_deficiency was invalid because district_director james j walsh did not have any delegated authority to send out the deficiency_notice that he never received the statutory notice_and_demand for payment and that no statute exists that makes him liable for federal_income_tax and irs agents have no proper enforcement authority to collect the tax on date petitioner filed an amended objection to respondent’s motion repeating allegations made in his date objection petitioner attached to his amended objection copies of the forms for and as well as copies of the date notices of balance due for and pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c petitioner did not attend the hearing however he did file a written_statement pursuant to rule c which incorporated by reference certain of his prior filings following the hearing respondent filed a supplement to his motion in the supplement respondent discusses the authority of a district_director to issue notices of deficiency pursuant to sec_6212 thereafter petitioner filed an objection to respondent’s supplement again arguing that a district_director has no authority to issue a notice_of_deficiency discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property section - d provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial -- - review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessment made against him on the ground that the notice_of_deficiency dated date is invalid however the record conclusively shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b bars petitioner from challenging the existence or amount of his underlying tax_liabilities in this collection review proceeding see 118_tc_162 even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the notice is invalid because respondent’s district_director is not properly authorized to issue notices of deficiency is frivolous and groundless see id goza v commissioner supra see also 88_tc_167 and the statutory regulatory and case citations therein regarding a district director’s authority to issue notices of deficiency lillis v commissioner tcmemo_1983_142 same affd without published opinion 740_f2d_974 cir further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and -- - copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see tolotti v commissioner tcmemo_2002_86 suffice it to say petitioner is a taxpayer subject_to the federal_income_tax see secs l c a compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir see also sec_61 petitioner is required to file an income_tax return sec_6012 and the commissioner and his agents are authorized to enforce the provisions of the internal_revenue_code see i r c chs we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that prior to the administrative hearing on date the appeals officer obtained and reviewed computerized transcripts of account for petitioner’s taxable years and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting - records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner supra duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the computerized transcripts of account on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra to the extent that petitioner may still be arguing that the appeals officer failed to provide him with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 in any event the appeals officer provided petitioner with copies of literal transcripts of account for the taxable years and indeed petitioner attached copies of these transcripts as exhibits to his petition moreover respondent’s counsel provided petitioner with copies of forms for the taxable years and and petitioner attached copies of these continued -- - petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the computerized transcripts of account see davis v commissioner t c pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment of his tax_liabilities for and the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k in particular the computerized transcripts of account on which the appeals officer relied during the administrative process as well as the forms show that respondent sent petitioner notices of balance due on the same date that respondent made assessments against petitioner for the tax addition_to_tax and continued forms to his amended objection to respondent’s motion accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir newman v commissioner tcmemo_2002_135 weishan v commissioner supra see also 7_f3d_137 cir notably petitioner attached copies of the notices of balance due dated date as exhibits to his amended objection to respondent’s motion ’ petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date ’ we also reject petitioner’s argument that notice_and_demand for payment was not in accord with a treasury_decision issued in that required a form_17 to be used for such purpose see tapio v commissioner tcmemo_2002_141 petitioner stated to the appeals officer at the administrative hearing on date that he would pay in full his outstanding liabilities if the appeals officer would just point out the statute and regulation that requires me to pay the tax at issue the statutory citations sought by petitioner are identified supra on p of this opinion - - b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in a number of such cases ’ we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that e g 118_tc_365 imposing a penalty in the amount of dollar_figure schmith v commissioner tcmemo_2002_252 imposing a penalty in the amount of dollar_figure schroeder v commissioner tcmemo_2002_190 imposing sua sponte a penalty in the amount of dollar_figure wagner v commissioner tcmemo_2002_180 imposing a penalty in the amount of dollar_figure perry v commissioner tcmemo_2002_165 imposing a penalty in the amount of dollar_figure crow v commissioner tcmemo_2002_149 imposing a penalty in the amount of dollar_figure smeton v commissioner tcmemo_2002_140 imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure williams v commissioner tcmemo_2002_111 imposing sua sponte a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure --- - petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless e g tolotti v commissioner tcmemo_2002_86 in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed also relevant is the fact that the petitioner was made aware of the fact that he could be subject_to a penalty for instituting or maintaining a lien or levy action primarily for delay or for advancing frivolous or groundless arguments in such an action in this regard the appeals officer’s letter dated date expressly advised petitioner of pierson v commissioner supra and davis v commissioner tcmemo_2001_87 under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent's motion as supplemented and decision for respondent will be entered
